COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00165-CV


S&B CONSULTING GROUP, LLC,                                       APPELLANTS
SIMPSONBLACK CONSULTING
GROUP, LLC, AND JENNIFER
SIMPSON BLACK

                                       V.

CHERYL DIETZMAN D/B/A DS                                            APPELLEE
BADER AND ASSOCIATES


                                   ------------

            FROM COUNTY COURT NO. 2 OF DENTON COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      After the trial court granted summary judgment in favor of appellee Cheryl

Dietzman d/b/a DS Bader & Associates, appellant Jennifer Simpson Black filed a

pro se notice of appeal with regard to herself, S&B Consulting Group, LLC, and

SimpsonBlack Consulting Group, LLC.
      1
      See Tex. R. App. P. 47.4.
      On May 28, 2014, we notified Black of our concern that we lacked

jurisdiction over the appeals of S&B Consulting Group, LLC and SimpsonBlack

Consulting Group, LLC because a corporation may not appear in court through

its officers who are not attorneys, and a notice of appeal filed by such an officer

is not effective. See Globe Leasing, Inc. v. Engine Supply & Mach. Servs., 437
S.W.2d 43, 45 (Tex. Civ. App.—Houston [1st Dist.] 1969, no writ); see also

Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex.

1996) (stating that generally, a corporation may be represented only by a

licensed attorney, and an individual must appear in person or by an attorney).

We informed Black that the appeals of S&B Consulting Group, LLC and

SimpsonBlack Consulting Group, LLC would be dismissed for want of jurisdiction

unless she or any party desiring to continue the appeals filed with the court a

response showing grounds for continuing the appeals.             Because Black’s

response does not show grounds for continuing the appeals of S&B Consulting

Group, LLC and SimpsonBlack Consulting Group, LLC, we dismiss these

appeals, see Tex. R. App. P. 42.3(a), 43.2(f), and restyle the remaining appeal

as Jennifer Simpson Black v. Cheryl Dietzman d/b/a DS Bader & Associates.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: June 26, 2014




                                        2